MORRISON, Presiding Judge.
The offense is aggravated assault; the punishment, six months in jail.
Attack is here made upon the sufficiency of the jurat to the complaint. It reads as follows:
“Sworn to and subscribed before me, this 3rd day of September 1959.
*369“Burney Walker (typed)
“Criminal District Attorney, McLennan County, Texas.
“G. R. Edwards (signed).
“Assistant Criminal District Attorney, McLennan County, Texas.”
Reliance is had upon Aleman v. State, 162 Tex. Cr. Rep. 265, 284 S. W. 2d 719; Stalcup v. State, 99 Tex. Cr. Rep. 415, 269 S. W. 1044; Anthony v. State, 90 Tex. Cr. Rep. 351, 235 S. W. 578; Goodman v. State, 104 Tex. Cr. Rep. 589, 212 S. W. 171; and Arbetter v. State, 79 Tex. Cr. Rep. 487, 186 S. W. 769. In each of these cases, the word “by” preceded the name of the assistant, and this court held this constituted a certificate that the principal administered the oath by or through him as deputy, which was improper. Such is not the case at bar. When we treat the name of the principal as surplusage, then this complaint shows that it was sworn to before the assistant, G. R. Edwards.
There is no merit in the contention advanced in the brief that the judgment is void because no offense is shown. The judgment gives the style of the case on the left; on the right we find “Offense: Aggravated Assault,” and it then recites that appellant plead guilty in the above cause and his punishment was assessed.
Finding no reversible error, the judgment of the trial court is affirmed.